Citation Nr: 1204172	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in part denied service connection for GERD and TDIU.  An April 2005 rating decision in part denied service connection for right hip and right wrist disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for GERD, a right hip disability, and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for numerous disabilities.  He is in receipt of compensation for: posttraumatic stress disorder at a 70 percent disability rating; lumbosacral arthritis and degenerative disc disease at a 20 percent disability rating; tendonitis and bursitis of the right shoulder at a 20 percent disability rating; the residuals of a fractured nose with a septoplasty at a 10 percent disability rating; bilateral inguinal hernia at a 10 percent disability rating; tinnitus at a 10 percent disability rating; calcaneal plantar fasciitis of the left foot at a 10 percent disability rating; and bilateral hearing loss at a noncompensable (0%) disability rating.  This results in a current combined disability rating of 90 percent.

2.  The Veteran meets the threshold requirements for a consideration of a schedular TDIU.

3.  The Veteran's service-connected PTSD alone renders the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of benefits below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to TDIU.  He asserts that his service-connected disabilities render him unemployable so as to warrant the assignment of a total, 100 percent, disability rating.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Veteran is in receipt of service-connected compensation for: posttraumatic stress disorder at a 70 percent disability rating; lumbosacral arthritis and degenerative disc disease at a 20 percent disability rating; tendonitis and bursitis of the right shoulder at a 20 percent disability rating; the residuals of a fractured nose with a septoplasty at a 10 percent disability rating; bilateral inguinal hernia at a 10 percent disability rating; tinnitus at a 10 percent disability rating; calcaneal plantar fasciitis of the left foot at a 10 percent disability rating; and bilateral hearing loss at a noncompensable (0%) disability rating.  

The Veteran's service-connected disabilities result in a combined 90 percent disability rating.  His service-connected PTSD is rated at 70 percent.  Accordingly, the veteran meets the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a).

The Veteran primarily asserts that his service-connected PTSD renders him unemployable.  

The Veteran is not presently employed.  Medical opinions from the Veteran's treating VA mental health professional dated June 2005, April 2010, and October 2010 all express the opinion that the Veteran's service-connected PTSD renders him unemployable.  There is no evidence of record which contradicts these medical opinions.  When all the evidence is considered, it shows that the Veteran's service-connected PTSD alone precludes employment.  The criteria being met, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted.





REMAND

The Veteran claims entitlement to service connection for a right hip disability and a right wrist disability.  He asserts his claim on the basis of secondary service connection.  He claims that his service-connected left foot calcaneal plantar fasciitis is the cause of these claimed disabilities.  He indicates that his left foot "gave out" while he was moving a heavy freezer with a friend, and as a result he dropped the freezer on himself injuring his right wrist and right hip.  The current evidence of record indicates that this alleged injury occurred sometime between November 2002 and January 2003.  The specific medical records related to initial treatment for the injury have not been identified by the Veteran and are not of record.  

The Veteran submitted a copy of a May 2004 disability determination from the Social Security Administration (SSA).  VA requested the Veteran's records from the SSA on three separate occasions to no avail.  Finally, in January 2007, the Veteran's congressional representative submitted another copy of the May 2004 SSA decision and indicated that the Veteran wanted VA to use that evidence and to cancel the request for records from the SSA.  While the Veteran's Congressional representative indicated that obtaining the Veteran's full SSA records was not necessary, the Board disagrees.  While the May 2004 SSA decision indicated that the Veteran was "disabled" for SSA purposes and that disability included symptoms of the right wrist and right hip, the decision also indicated that medical improvement was expected within a 12 month period.  Accordingly, the SSA records should be obtained.  VA must obtain Social Security Administration decisions and records which have bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

A January 2003 Independent Medical Examination is of record.  This examination was conducted by a Dr. Kennedy and was submitted with documents from the State of Tennessee Department of Employment Security.  The examination report referenced three private source medical records which have not been obtained.  Some of these records were also referenced in the SSA decision.  Complete copies of these records should be requested from both Dr. Kennedy and the original medical treatment facilities.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The Veteran also claims entitlement to service connection for GERD.  A single undated service treatment record indicates a diagnosis of gastritis at that time.  In July 1993, separation examination of the Veteran was conducted.  On the report of medical history he indicated a history of frequent indigestion.  The Veteran separated from active service in October 1993.

In January 1994, a VA Compensation and Pension examination of the Veteran was conducted and a diagnosis of gastritis was included in disabilities identified.   VA treatment records indicate treatment for complaints of upper gastrointestinal pain beginning in March 1995.  An esophageal polyp was identified in June 1995.  An October 1995 VA Compensation and Pension examination indicated a diagnosis of esophageal polyp associated with symptoms of gastrointestinal reflux disease.  VA treatment records reveal current diagnosis and treatment for GERD.  

The October 1995 Compensation and Pension examination did not in any way address the Veteran's history of gastrointestinal symptoms during service, and did not indicate any opinion as to etiology of the gastrointestinal disorder identified at that time.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA all the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  Any negative response, including the reason, should be documented.  

2.  Tell the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he was initially treated for the claimed injuries to his right wrist and right hip from a freezer falling on him.  Subsequently, and after securing the proper authorizations where necessary, make arrangements in order to obtain all the records of treatment from all the sources listed by the Veteran.

The Veteran should also execute the proper authorizations for VA to obtain the following private medical records:

* Dr. Werner at Appalachian Orthopedic Associates in Johnson City, TN for treatment from January 2003 to October 2003.

* Radiology Report from North Side Hospital in Johnson City, TN dated May 2003.

* Appalachian Rehab and Sports Medicine in Johnson City, TN for Functional Capacity Evaluation report dated May 2003.

* Independent Medical Examination report by Dr. Kennedy dated May 2003, including all underlying medical evidence relied upon.  

All information obtained should be made part of the file.  Any negative responses should be documented.  The RO should also obtain all the records of any treatment at VA facilities which are not already on file.  

3.  Review the above evidence to determine whether any additional development is warranted based upon the contents of the evidence.  If so, undertake any necessary development.  

4.  Schedule the Veteran for the appropriate VA examination for GERD / upper gastrointestinal disabilities.  The examination report should include a detailed account of all upper gastrointestinal symptoms found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the evidence of record with attention to the service treatment records which show a diagnosis of gastritis and complaints of frequent indigestion along with the VA treatment records dated in the first few years after the Veteran separated from service and should then indicate:

* Whether it is as least as likely as not (50 percent or greater probability) that any current GERD / upper gastrointestinal disability, including the esophageal polyp identified in June 1995, was incurred during active service.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinion requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claims for service connection for GERD, a right wrist disability, and a right hip disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


